Filed 04/13/19                                                  Case 19-21827                                                                     Doc 16
                                                  United States Bankruptcy Court
                                                 Eastern District of California
    In re:                                                                                                     Case No. 19-21827-B
    Sedalia McFadden                                                                                           Chapter 13
             Debtor
                                                     CERTIFICATE OF NOTICE
    District/off: 0972-2                  User: admin                        Page 1 of 2                          Date Rcvd: Apr 11, 2019
                                          Form ID: 309I                      Total Noticed: 26

    Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
    Apr 13, 2019.
    db             +Sedalia McFadden,   2611 Mulberry St.,   Sutter, CA 95982-2229
    aty            +Alexander K. Lee,   4375 Jutland Drive, Suite 200,    San Diego, CA 92117-3600
    aty            +Nicholas Wajda,   11400 W. Olympic Blvd., Ste. 200,    Los Angeles, CA 90064-1584
    cr             +THE BANK OF NEW YORK MELLON,   ALDRIDGE PITE, LLP,    4375 Jutland Dr #200,    PO Box 17933,
                     San Diego, CA 92177-7921
    22711808       +Axcess Financial,   7755 Montogomery Road,    Suite 400,   Cincinnati OH 45236-4197
    22711807       +Axcess Financial,   7755 Montgomery Rd,    Cincinnati OH 45236-4197
    22711819       +Professional Bureau of Collections of M,    5295 Dtc Parkway,    Greenwood Village CO 80111-2752
    22711820       +Professional Bureau of Collections of M,    Attn Bankruptcy,    5295 Dtc Parkway,
                     Greenwood Village CO 80111-2752
    22711821       +Rash Curtis Associates,   190 S Orchard Ave Ste A2,    Vacaville CA 95688-3645
    22711822       +Rash Curtis Associates,   Attn Bankruptcy,    Po Box 5790,    Vacaville CA 95696-5790
    22711823       +Tab sunbit,   10880 Wilshire Blv Suite 870,    Los Angeles CA 90024-4109

    Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
    tr             +E-mail/Text: bnc@jpj13trustee.com Apr 12 2019 03:14:03        Jan P. Johnson,    PO Box 1708,
                     Sacramento, CA 95812-1708
    smg             EDI: EDD.COM Apr 12 2019 06:58:00      Employment Development Department,
                     Bankruptcy Group, MIC 92E,    PO Box 826880,    Sacramento, CA 94280-0001
    smg             EDI: CALTAX.COM Apr 12 2019 06:58:00      Franchise Tax Board,     PO Box 2952,
                     Sacramento, CA 95812-2952
    22711806       +EDI: CBS7AVE Apr 12 2019 06:58:00      Ashro,    1112 7th Avenue,    Monroe WI 53566-1364
    22711810       +E-mail/Text: bkmailbayview@bayviewloanservicing.com Apr 12 2019 03:14:11
                     Bayview Financial Loan,    Attn Bankruptcy Dept,    4425 Ponce De Leon Blvd 5th Floor,
                     Coral Gables FL 33146-1873
    22711809       +E-mail/Text: bkmailbayview@bayviewloanservicing.com Apr 12 2019 03:14:11
                     Bayview Financial Loan,    4425 Ponce De Leon Blvd,    Coral Gables FL 33146-1873
    22711811        EDI: CAPITALONE.COM Apr 12 2019 06:58:00       Capital One,    15000 Capital One Dr,
                     Richmond VA 23238
    22711812       +EDI: CAPITALONE.COM Apr 12 2019 06:58:00       Capital One,    Attn Bankruptcy,    Po Box 30285,
                     Salt Lake City UT 84130-0285
    22711813        EDI: CBS7AVE Apr 12 2019 06:58:00      Ginnys,    1112 7th Ave,    Monroe WI 53566-1364
    22711815       +EDI: CBSKOHLS.COM Apr 12 2019 06:58:00      Kohls Capital One,     Kohls Credit,    Po Box 3120,
                     Milwaukee WI 53201-3120
    22711815       +E-mail/Text: bncnotices@becket-lee.com Apr 12 2019 03:13:35        Kohls Capital One,
                     Kohls Credit,   Po Box 3120,    Milwaukee WI 53201-3120
    22711814       +EDI: CBSKOHLS.COM Apr 12 2019 06:58:00      Kohls Capital One,     N56 W 17000 Ridgewood Dr,
                     Menomonee Falls WI 53051-7096
    22711814       +E-mail/Text: bncnotices@becket-lee.com Apr 12 2019 03:13:36        Kohls Capital One,
                     N56 W 17000 Ridgewood Dr,    Menomonee Falls WI 53051-7096
    22717446        EDI: RESURGENT.COM Apr 12 2019 06:58:00       LVNV Funding LLC,    Resurgent Capital Services,
                     PO Box 10587,   Greenville, SC    29603-0587
    22711816       +EDI: CBS7AVE Apr 12 2019 06:58:00      Midnight Velvet,     1112 7th Ave,    Monroe WI 53566-1364
    22711817       +EDI: CBS7AVE Apr 12 2019 06:58:00      Midnight Velvet,     Attn Bankruptcy,    1112 7th Avenue,
                     Monroe WI 53566-1364
    22711818       +EDI: CBS7AVE Apr 12 2019 06:58:00      Montgomery Ward,     P O Box 2843,    Monroe WI 53566-8043
                                                                                                    TOTAL: 17

                 ***** BYPASSED RECIPIENTS *****
    NONE.                                                                                                               TOTAL: 0

    Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
    USPS regulations require that automation-compatible mail display the correct ZIP.

    Transmission times for electronic delivery are Eastern Time zone.


    I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
    shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
    Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
    Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
    by the bankruptcy rules and the Judiciary’s privacy policies.
    Date: Apr 13, 2019                                            Signature: /s/Joseph Speetjens
Filed 04/13/19                                     Case 19-21827                                                 Doc 16



    District/off: 0972-2         User: admin                 Page 2 of 2                   Date Rcvd: Apr 11, 2019
                                 Form ID: 309I               Total Noticed: 26

    _


                                 CM/ECF NOTICE OF ELECTRONIC FILING

    The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
    system on April 11, 2019 at the address(es) listed below:
    NONE.                                                                                       TOTAL: 0
Filed 04/13/19                                                               Case 19-21827                                                                                Doc 16
        Information to identify the case:
        Debtor 1                 Sedalia McFadden                                                        Social Security number or ITIN    xxx−xx−3651

                                 First Name   Middle Name     Last Name                                  EIN   _ _−_ _ _ _ _ _ _
        Debtor 2                                                                                         Social Security number or ITIN _ _ _ _
        (Spouse, if filing)
                                 First Name   Middle Name     Last Name                                  EIN   _ _−_ _ _ _ _ _ _
        United States Bankruptcy Court        Eastern District of California
                                                                                                         Date case filed for chapter 13: 3/25/19
        Case number:          19−21827 − B − 13J


                                                                                                                                                                12/15

        Official Form 309I
         Notice of Chapter 13 Bankruptcy Case

        For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
        been entered.
        This notice has important information about the Case for creditors, debtors, and trustees, including information about
        the meeting of creditors and deadlines. Read both pages carefully.

        The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
        from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
        deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
        otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
        may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
        Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §1328(f)
        must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have their debt
        excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
        information.)
        To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
        through PACER (Public Access to Court Electronic Records at www.pacer.gov).


        The staff of the bankruptcy clerk's office cannot give legal advice.

        To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
        Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
        filed with the court.
        Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
        a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
        with the court.

                                                         About Debtor 1:                                             About Debtor 2:
        1. Debtor's full name                            Sedalia McFadden

        2. All other names used in the
           last 8 years
                                                         2611 Mulberry St.
        3. Address                                       Sutter, CA 95982
                                                         Nicholas Wajda                                              Contact phone: 310−997−0471
        4. Debtor's  attorney
           Name and address
                                                         11400 W. Olympic Blvd., Ste. 200
                                                         Los Angeles, CA 90064

        5. Bankruptcy trustee                            Jan P. Johnson                                              Contact phone: 916−239−6666
             Name and address                            PO Box 1708
                                                         Sacramento, CA 95812

        6. Bankruptcy clerk's office                                                                                Hours: M−F 9:00 AM − 4:00 PM
             Documents in this case may be filed                                                                    www.caeb.uscourts.gov
             at this address. You may inspect all        Robert T Matsui United States Courthouse
             records filed in this case at this office   501 I Street, Suite 3−200                                  Phone: (916) 930−4400
             or online at www.pacer.gov.                 Sacramento, CA 95814
                                                                                                                    Date: 4/11/19
                                                                                                                          For more information, see page 2



        Official Form 309I Notice of Chapter 13 Bankruptcy Case                                                                                                  page 1
Filed 04/13/19                                                                    Case 19-21827                                                                                                        Doc 16
        Debtor Sedalia McFadden                                                                                                                      Case number: 19−21827 − B − 13J

        7. Meeting of creditors                      May 2, 2019 at 09:00 AM                                                       Location:

            Debtors must attend the meeting The meeting may be continued or adjourned to a later date.                             Robert T Matsui United States
            to be questioned under oath. In a If so, the date will be on the court docket.                                         Courthouse, 501 I Street, Room 7−B,
            joint case, both spouses must                                                                                          7th Floor, Sacramento, CA
            attend. Creditors may attend, but
            are not required to do so.                                                                                             Debtors are required to bring government
                                                                                                                                   issued photo identification and proof of social
                                                                                                                                   security number to the meeting.

        8. Deadlines                                 Deadline to file a complaint to challenge                                     Filing Deadline: 07/01/2019
                                                     dischargeability of certain debts:
            The bankruptcy clerk's office      You must file:
            must receive these documents
            and any required filing fee by the        • a motion if you assert that the debtors are not entitled to receive a discharge under U.S.C. § 1328(f)
                                                        or
            following deadlines.                      • If § 523(c) applies to your claim and you seek to have it excepted form discharge, you must start a
                                                               judicial proceeding by filing a complaint by the deadline stated above.
                                                     Deadline for all creditors to file a proof of claim (except Filing Deadline: 6/3/19
                                                     governmental units):
                                                     Deadline for governmental units to file a proof of claim: Filing Deadline: 9/23/19


                                                     Proof of claim:

                                                     A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                                     www.uscourts.gov or any bankruptcy clerk's office.

                                                     If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                                     a proof of claim even if your claim is listed in the schedules that the debtor filed.

                                                     Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                                     claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                                     For example, a secured creditor who files a proof of claim may surrender important non−monetary rights,
                                                     including the right to a jury trial.


                                                     Deadline to object to exemptions:                                             Filing Deadline:

                                                     The law permits debtors to keep certain property as exempt. 30 days after the conclusion of the meeting of
                                                     If you believe that the law does not authorize an exemption creditors
                                                     claimed, you may file an objection.
         9. Filing of plan                            The debtor has filed a plan.
                                                      A copy of the plan is enclosed. Objections to the confirmation of this plan must be filed and served by 05/09/2019. An objection shall
                                                      state with particularity the grounds therefor, be supported by evidence, and be accompanied by a notice of the confirmation hearing
                                                      on 06/04/2019 at 01:00 PM in Courtroom 32, 6th Floor , at the Robert T Matsui United States Courthouse, 501 I Street,
                                                      Sacramento, CA.
                                                      The objection and notice of hearing must be served on the debtor, the debtor's attorney, if any, and the bankruptcy trustee. If a timely
                                                      objection is not filed and served, no confirmation hearing will be conducted unless the court orders otherwise.

        10. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to extend the deadline in
                                                      this notice. Consult an attorney familiar with United States bankruptcy law if you have any questions about your rights in this case.
            address
        11. Filing a chapter 13                       Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts according to a plan. A plan is
                                                      not effective unless the court confirms it. You may object to confirmation of the plan and appear at the confirmation hearing. A copy of
            bankruptcy case                           the plan, if not enclosed, will be sent to you later, and if the confirmation hearing is not indicated on this notice, you will be sent notice
                                                      of the confirmation hearing. The debtor will remain in possession of the property and may continue to operate the business, if any,
                                                      unless the court orders otherwise.

        12. Exempt property                           The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and distributed to creditors, even if
                                                      the case is converted to chapter 7. Debtors must file a list of property claimed as exempt. You may inspect that list at the bankruptcy
                                                      clerk's office or online at www.pacer.gov. If you believe that the law does not authorize an exemption that debtors claimed, you may
                                                      file an objection by the deadline.

        13. Discharge of debts                        Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                                      However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                                      are made. A discharge means that creditors may never try to collect the debt from the debtors personally
                                                      except as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                                      523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                                      If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f),
                                                      you must file a motion.
        14. Options to Receive Notices Anyone can register for the Electronic Bankruptcy Noticing program at ebn.uscourts.gov or debtors can register
            Served by the Clerk by     for DeBN by filing form EDC 3−321 Debtor's Electronic Noticing Request (DeBN) with the Clerk of Court. Both
                                       options are FREE and allow the Clerk to quickly send you court−issued notices and orders by email.
            Email Instead of by U.S.
            Mail




        Official Form 309I Notice of Chapter 13 Bankruptcy Case                                                                                                                             page 1
